DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.

Claim Rejections - 35 USC § 112
3a.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a plan attribute".  There is insufficient antecedent basis for these limitations in the claim.  

3b.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, the embodiments of said claim have already been encompassed by the amendments to independent claim 1.  Thus, claim 4 has not further limited the claimed subject matter.
Applicant may cancel the claim, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, US 2017/0059337), and further in view of Wipperfurth (US 2019/0324600).
	Regarding claims 1, 4, 7, and 8, as best understood, Barker discloses an information processing device (itinerary computing device and method; Barker at title, abstract, 0052), comprising:
A processor (Barker at 0059) programmed to function as:
A first acquirer configured to acquire, from a user, plan information including a scheduled time and a destination (multiple scheduled event times and locations on an itinerary; Barker at abstract, 0003, 0020).
A second acquirer configured to acquire a spare time (early/tardiness arrival parameter; Barker at 0030, 0047), the spare time being variable (adjustable, user defined parameter; Barker at 0030) and being determined based upon predetermined criteria (user preference; Barker at 0030) including an importance of a plan attribute included in the plan information (acceptable tardiness or user preferred early arrival as a function of user preference and event priority at a given destination; Barker at 0030-0033).
A third acquirer configured to take into consideration the acquired spare time and to use the acquired spare time to determine a travelling schedule information to enable arrival at the destination earlier than the scheduled time by the spare time or more (route with itinerary permutation for an arrival time to scheduled event a function of early arrival parameter/acceptable tardiness and event priority, i.e. the arrival at the event will be according to the spare time input by the user; Barker at 0028-0030).
A display controller configured to display, on a display unit, information regarding the travelling schedule information (device configured to display routing and notifications regarding the travelling schedule; Barker at 0055, 0056).
While Barker specifically accounts for user defined spare time when arriving to a destination, the specification of Barker only accounts for displaying the amount of time the user will be late to a scheduled destination; Barker is silent as to the travelling information displayed including the spare time.
Wipperfurth, in a similar invention in the same field of endeavor, teaches traveling notifications displayed to include the spare time (early arrival time displayed and updated; Wipperfurth at 0090, Fig. 7).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Barker with the updated early arrival notification as taught by Wipperfurth.  Doing so would provide less mental burden for the driver by providing a quick reference to preferred travel information.

Regarding claim 2, Barker discloses wherein the third acquirer determines an estimated departure time at a departure point, an estimated arrival time at the destination, and transportation so as to enable arrival at the destination earlier than the scheduled time by the spare time or more, and acquires the estimated departure time, the estimated arrival time, and the transportation thus determined, as the travelling schedule information (departure time , arrival time and route information for a given itinerary and modes of transportation; Barker at 0028, 0034-0036). 

Regarding claim 3, Barker discloses wherein the second acquirer acquires the spare time related to the user (early arrival parameter; Barker at 0030).

Regarding claim 5, Barker discloses wherein the second acquirer acquires the spare time associated with transportation from a departure point to a destination (early arrival parameter from route including the departure location and destination; Barker at 0020, 0028, 0030-0033).

Regarding claim 6, Barker discloses wherein the processor is further configured to function as: a fourth acquirer configured to acquire position information of the user (GPS data; Barker at 0006), a fifth acquirer configured to acquire an arrival time at which the user arrives at the destination, on the basis of the position information acquired at the fourth acquirer (based on location and historical/itinerary information, calculating ETA; Barker at 0006, 0021, 0028, 0036).  The combination teaches a deriver configured to derive the spare time for the user on the basis of the time between the arrival time acquired at the fifth acquirer and the scheduled time (early arrival time calculated based on scheduled and arrival time, displayed and updated; Wipperfurth at 0090, Fig. 7).

Response to Arguments
5.	Applicant’s contention (see section I , pages 5-6 filed 06 June 2022) with respect to the rejection of independent claims 1, 7, and 8 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Applicant has contended (see pages 5-6) that Barker cannot disclose a spare time as claimed.
 The examiner respectfully disagrees; the amended portion of the claim details a two-prong definition that the spare time is now 1) variable, 2) determined based upon a predetermined criterion including importance of a plan attribute included in the plan information.
With respect to the first prong, Barker at 0030 clearly states that an early arrival parameter and/or an acceptable tardiness parameter is an adjustable user defined parameter input based on user preference with respect to acceptable early spare time and/or late spare time for a given event location and time.  Since this parameter for spare time, be it late, early, or both, is adjustable, Barker provides a direct equivalence to the variable aspect of the claimed spare time. 
With respect to the second prong, there is nothing in the claim language, as broadest reasonably interpreted, from the user entering the spare time according to their determined priority of event, i.e. the predetermined criteria and importance as claimed. 
Based on preference and judged importance, the user can prefer to allocate spare time to be early or late to the individual event (Barker at 0030, 0047).
When examining an application, personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Since Barker discloses both facets of the claimed spare time, as broadest reasonably interpreted, the rejection of claim 1, 7, and 8 under 35 U.S.C. 103 is maintained for those reasons above, and those mentioned in the prior action, which is incorporated herein.

6.	Although not specifically argued, all remaining claims (claims 2-6) remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	27 June 2022